[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: MOTION FOR COUNSEL FEES (#132)
On December 20, 1994, the court entered a decree dissolving the marriage of the plaintiff Lucille T. Smith and the defendant Philip Smith. Thereafter, on January 19, 1995, the defendant appealed to the Appellate Court. The plaintiff now seeks an allowance to defend.
As stated in the judgment, the plaintiff has been left with $13,054.00 in debts and a potential deficiency judgment of $25,000.00. She also owes attorney's fees as well as a loan to Harriet Moore of $3,271.00 and a loan to her parents of $1,200.00.
The award of counsel fees is within the sound discretion of the court. Holley v. Holley, 194 Conn. 25,34. Its discretion is exercised so as not to undermine its purpose in making financial awards. Holley, supra. In this case, the plaintiff has been left in a serious financial position due to the defendant's actions prior to the divorce. An appeal will only further jeopardize her position. CT Page 1656-T
The defendant believes this appeal will cost in the neighborhood of $10,000.00 of which he has paid at least $3,500.00. The plaintiff's attorney seeks $7,500.00 to defend.
It is the order of the court that the defendant pay to the plaintiff $23,600.00 at the rate of $300.00 per month commencing March 1, 1995 and an additional $3,900.00 at the same rate in the event the appeal is continued through argument.
PICKETT, J.